EXHIBIT 99.2 CERTIFIED PUBLIC ACCOUNTANTS AND BUSINESS ADVISORS INDEPENDENT AUDITORS’ REPORT To the Board of Directors and Stockholders Peoples Service Company and Subsidiaries Nixa, Missouri We have audited the accompanying consolidated financial statements of Peoples Service Company (a Missouri Corporation) and Subsidiaries, which comprise the consolidated statements of financial condition as of December 31, 2013 and 2012, and the related consolidated statements of income, comprehensive income, stockholders’ equity and cash flows for the years then ended, and the related notes to the financial statements. Management’s Responsibility for the Financial Statements Management is responsible for the preparation and fair presentation of these consolidated financial statements in accordance with accounting principles generally accepted in the United States of America; this includes the design, implementation, and maintenance of internal control relevant to the preparation and fair presentation of financial statements that are free from material misstatement, whether due to fraud or error. Auditor’s Responsibility Our responsibility is to express an opinion on these consolidated financial statements based on our audits. We conducted our audits in accordance with auditing standards generally accepted in the United States of America. Those standards require that we plan and perform the audits to obtain reasonable assurance about whether the consolidated financial statements are free of material misstatement. An audit involves performing procedures to obtain audit evidence about the amounts and disclosures in the consolidated financial statements. The procedures selected depend on the auditor's judgment, including the assessment of the risks of material misstatement of the financial statements, whether due to fraud or error. In making those risk assessments, the auditor considers internal control relevant to the entity's preparation and fair presentation of the consolidated financial statements in order to design audit procedures that are appropriate in the circumstances, but not for the purpose of expressing an opinion on the effectiveness of the entity's internal control. Accordingly, we express no such opinion. An audit also includes evaluating the appropriateness of accounting policies used and the reasonableness of significant accounting estimates made by management, as well as evaluating the overall presentation of the consolidated financial statements. We believe that the audit evidence we have obtained is sufficient and appropriate to provide a basis for our audit opinion. Opinion In our opinion, the consolidated financial statements referred to above present fairly, in all material respects, the financial position of Peoples Service Company and Subsidiaries as of December 31, 2013 and 2012, and the results of its operations and its cash flows for the years then ended in accordance with accounting principles generally accepted in the United States of America. March 18, 2014 Springfield, Missouri 2003 East Sunshine • Springfield, Missouri 65804 • 417-882-4300 • fax 417-882-9418 500 West Main Street, Suite 200 • Branson, Missouri 65616 • 417-334-2987 • fax 417-336-3403 www.kpmcpa.com Member CPA Associates International, Inc., with offices in principal U.S. and International cities. PEOPLES SERVICE COMPANY AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF FINANCIAL CONDITION - December 31, 2013 and 2012 ASSETS Cash and cash equivalents, including interest-bearing accounts of $2,649,817 in 2013 and $10,699,934 in 2012 $ $ Interest-bearing time deposits Securities available-for-sale Federal Home Loan Bank stock, at cost Loans, net Accrued interest receivable Foreclosed and repossessed assets Property and equipment, net Deferred income taxes, net Other assets Total assets $ $ LIABILITIES AND STOCKHOLDERS' EQUITY Liabilities: Customer deposits $ $ Borrowings Subordinated debentures issued to Capital Trust Income taxes payable Other liabilities Total liabilities Equity: Peoples Service Company's stockholder's equity: Common stock, $.01 par value; 3,000,000 shares authorized; 808,790 shares issued and outstanding Additional paid-in-capital Retained earnings Accumulated other comprehensive income (loss) ) Total Peoples Service Company's stockholder's equity Noncontrolling interest Total equity Total liabilities and stockholders' equity $ $ The accompanying notes are an integral part of the consolidated financial statements 2 PEOPLES SERVICE COMPANY AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF INCOME - Years Ended December 31, 2013 and 2012 Interest income: Loans $ 10,621,655 $ 12,622,386 Securities Other Total interest income Interest expense: Customer deposits Subordinated debentures issued to Capital Trust Federal funds purchased 20 Borrowings Total interest expense Net interest income Provision for loan losses - - Net interest income after provision for loan losses Noninterest income: Service charges on deposit accounts Other service charges and fees Other income Total noninterest income Noninterest expense: Compensation and employee benefits Occupancy and equipment Telephone Deposit insurance premiums Foreclosure expenses Data processing Advertising Loss on property, equipment and foreclosed assets Other Total noninterest expense Income before taxes Income tax expense Net income Less:Net income attributable to the noncontrolling interest Net income attibutable to Peoples Service Company The accompanying notes are an integral part of the consolidated financial statements 3 PEOPLES SERVICE COMPANY AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF COMPREHENSIVE INCOME - Years Ended December 31, 2013 and 2012 Net income $ $ Other comprehensive income: Change in unrealized gain on securities available-for-sale, net of taxes of $229,617 and ($28,825) for 2013 and 2012, respectively ) Comprehensive income Less:attributable to the noncontrolling interest Comprehensive income attributable to Peoples Service Company $ $ The accompanying notes are an integral part of the consolidated financial statements 4 PEOPLES SERVICE COMPANY AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF STOCKHOLDERS' EQUITY - Years Ended December 31, 2013 and 2012 Peoples Service Company Stockholder Total Accumulated Peoples Service Additional Other Company Common Stock Paid-in Retained Comprehensive Stockholder's Noncontrolling Total Shares Amount Capital Earnings Income (Loss) Equity Interest Equity Balances at December 31, 2011 $ Net income - Change in net unrealized gain (loss) on securities available-for-sale, net of taxes of ($28,825) - Balances at December 31, 2012 Net Income - Change in net unrealized gain (loss) on securities available-for-sale, net of taxes of $229,617 - ) Dividends paid - ) ) Balances at December 31, 2013 $ ) $ $ $ The accompanying notes are an integral part of the consolidated financial statements 5 PEOPLES SERVICE COMPANY AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF CASH FLOWS - Years Ended December 31, 2013 and 2012 Cash flows from operating activities: Net income including income attributable to noncontrolling interest $ $ Adjustments to reconcile net income to net cash provided by operating activities: Depreciation Premiums and discounts on securities Gain on disposal of property and equipment - ) Loss on foreclosed and repossessed assets Net change in operating accounts: Accrued interest receivable Other assets Other liabilities ) ) Deferred income taxes Income taxes payable Net cash from operating activities Cash flows from investing activities: Purchases of securities available-for-sale ) ) Proceeds from maturities of securities available-for-sale Proceeds from maturities of securities held-to-maturity - Redemption of Federal Home Loan Bank stock Net change in loans Purchases of property and equipment ) ) Proceeds from sale of property and equipment - Proceeds from sale of foreclosed and repossessed assets Net cash from (used in) investing activities $ ) $ The accompanying notes are an integral part of the consolidated financial statements 6 PEOPLES SERVICE COMPANY AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF CASH FLOWS (CONTINUED) - Years Ended December 31, 2013 and 2012 Cash flows from financing activities: Net change in demand deposits, savings accounts, and certificates of deposit $ $ ) Repayments of borrowed funds ) ) Cash dividends paid ) - Net cash used in financing activities ) ) Net increase in cash and cash equivalents Cash and cash equivalents - beginning of year Cash and cash equivalents - end of year $ $ Supplemental disclosures of cash flow information: Cash paid during the year for: Interest $ $ Income taxes Non-cash Investing and Financing Items: Loans charged-off to reserve Loans transferred to foreclosed and repossessed assets The accompanying notes are an integral part of the consolidated financial statements 7 PEOPLES SERVICE COMPANY AND SUBSIDIARIES NOTES TO CONSOLIDATED FINANCIAL STATEMENTS - Years Ended December 31, 2013 and 2012 (1)SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES Peoples Service Company (the “Company”), a Missouri corporation, was organized in August, 1998 for the purpose of becoming a holding company for Peoples Banking Company. Peoples Banking Company is a Missouri corporation that was organized in July, 1995 for the purpose of becoming a bank holding company for Peoples Bank of the Ozarks (the “Bank”). The Bank is primarily engaged in providing a full range of banking and mortgage services to individual and corporate customers in Missouri. Use of estimates - Management uses estimates and assumptions in preparing the consolidated financial statements in accordance with U.S. generally accepted accounting principles. Those estimates and assumptions affect the reported amounts of assets and liabilities, the disclosure of contingent assets and liabilities, and the reported revenues and expenses. Actual results could vary from the estimates that were used. Material estimates that are particularly susceptible to significant change relate to the determination of the allowance for loan losses and the valuation of real estate acquired in connection with foreclosures or in satisfaction of loans. While management uses available information to recognize losses on loans and foreclosed assets, future additions to the allowances may be necessary, based on changes in local economic conditions. In addition, regulatory agencies, as an integral part of their examination process, periodically review the Bank’s allowances for loan losses and foreclosed assets. Such agencies may require the Bank to recognize additions to the allowances based on their judgments about information available to them at the time of their examination. The current economic environment presents community banks with significant challenges. In recent years, community banks have experienced considerable credit quality problems, including severe volatility in the valuation of real estate and other collateral supporting loans. The financial statements have been prepared using values and information currently available to the Company. Given the volatility of current economic conditions, the values of assets and liabilities recorded in the financial statements could change rapidly, resulting in material future adjustments in asset values, the allowance for loan losses or capital that could negatively impact the Company’s ability to meet regulatory capital requirements and maintain sufficient liquidity. Principles of consolidation - The accompanying consolidated financial statements include the accounts of Peoples Service Company, Peoples Banking Company and its wholly-owned subsidiary, Peoples Bank of the Ozarks. The Company owns 80.38% of Peoples Banking Company. In consolidation, all significant intercompany balances and transactions have been eliminated. 8 PEOPLES SERVICE COMPANY AND SUBSIDIARIES NOTES TO CONSOLIDATED FINANCIAL STATEMENTS - Years Ended December 31, 2013 and 2012 (1)SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES (CONTINUED) Significant group concentrations of credit risk - Most of the Company’s activities are with customers located in Southwest Missouri. Note 2 discusses the types of securities that the Company invests in. Note 4 discusses the types of lending that the Company engages in. At December 31, 2013 construction and real estate development comprised approximately 11% of the Company’s loan portfolio and commercial real estate loans comprised approximately 34% of the Company’s loan portfolio. Consolidated statements of cash flows - For purposes of the consolidated statements of cash flows, cash consists of cash on hand and deposits with other financial institutions which are unrestricted as to withdrawal or use. Cash equivalents include highly-liquid instruments with an original maturity of three months or less. Interest-bearing time deposits - Interest-bearing deposits in banks mature within ten years and are carried at cost. Securities - Securities are classified as held-to-maturity and carried at amortized cost when management has the intent and ability to hold them until maturity. Securities to be held for indefinite periods of time are classified as available-for-sale and carried at fair value, with the unrealized holding gains and losses reported as a component of other comprehensive income, net of tax. Securities held for resale in anticipation of short-term market movements are classified as trading and are carried at fair value, with changes in unrealized holding gains and losses included in income. At December 31, 2013 and 2012, the Bank did not have any securities designated as trading or held-to-maturity securities. Management determines the appropriate classification of securities at the time of purchase. Securities with limited marketability, such as stock in the Federal Home Loan Bank, are carried at cost. Interest income includes amortization of purchase premiums and discounts. Realized gains and losses are derived from the amortized cost of the security sold. Declines in the fair value of held-to-maturity and available-for-sale securities below their cost that are deemed to be other-than-temporary are reflected in earnings as realized losses. In estimating other-than-temporary impairment losses, management considers, among other things, (i) the length of time and the extent to which the fair value has been less than cost, (ii) the financial condition and near-term prospects of the issuer, and (iii) the intent and ability of the Company to retain its investment in the issuer for a period of time sufficient to allow for any anticipated recovery in fair value. Foreclosed and repossessed assets - Assets acquired in the settlement of loans, including in-substance foreclosures, are recorded at the lower of the remaining balance or estimated fair value less the estimated costs to sell the asset. Any write down at the time of foreclosure is charged against the allowance for loan losses. Subsequently, net expenses related to holding the property and declines in the market value, are charged against income. Gains on sales are determined on the specific identification method and are credited to income when the property is sold. 9 PEOPLES SERVICE COMPANY AND SUBSIDIARIES NOTES TO CONSOLIDATED FINANCIAL STATEMENTS - Years Ended December 31, 2013 and 2012 (1)SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES (CONTINUED) Loans - Loans are stated at their principal amount outstanding. Interest income on loans is recognized on an accrual basis. The accrual of interest on impaired loans is discontinued when it is determined that the payment of interest or principal is doubtful of collection, or when interest or principal is past due 90 days or more, except when the loan is well secured and in the process of collection. Any accrued, but uncollected interest previously recorded on such loans is generally reversed in the current period and interest income is subsequently recognized upon collection. Cash collections subsequently received are applied against outstanding principal until the loan is considered fully collectible, after which cash collections are recognized as interest income. The Company reports the change in present value of the expected future cash flows related to impaired loans as an increase or decrease in bad debt expense. Allowance for loan losses - The allowance for loan losses is established as losses are estimated to have occurred through a provision for loan losses charged to earnings. Loan losses are charged against the allowance when management believes the uncollectibility of a loan balance is confirmed. Subsequent recoveries, if any, are credited to the allowance. The allowance for loan losses is evaluated on a regular basis by management and is based upon management’s periodic review of the collectibility of the loans in light of historical experience, the nature and volume of the loan portfolio, adverse situations that may affect the borrower’s ability to repay, estimated value of any underlying collateral and prevailing economic conditions. This evaluation is inherently subjective as it requires estimates that are susceptible to significant revision as more information becomes available. A loan is considered impaired when, based on current information and events, it is probable that the Bank will be unable to collect the scheduled payments of principal or interest when due according to the contractual terms of the loan agreement. Factors considered by management in determining impairment include payment status, collateral value and probability of collecting scheduled principal and interest payments when due. Impaired loans also include loans that have been modified in troubled debt restructurings as a concession to borrowers experiencing financial difficulties. The restructuring of a loan may include interest rate reductions, principal forgiveness, forbearance and other actions intended to minimize the economic loss and to avoid foreclosure or repossession of collateral. Loans that experience insignificant payment delays and payment shortfalls generally are not classified as impaired. Management determines the significance of payment delays and payment shortfalls on a case-by-case basis, taking into consideration all of the circumstances surrounding the loan and the borrower, including the length of the delay, the reasons for the delay, the borrower’s prior payment record, and the amount of the shortfall in relation to the principal and interest owed. Impairment is measured on a loan-by-loan basis by either the present value of expected future cash flows discounted at the loan’s effective interest rate, the loan’s obtainable market price, or the fair value of the collateral if the loan is collateral dependent. 10 PEOPLES SERVICE COMPANY AND SUBSIDIARIES NOTES TO CONSOLIDATED FINANCIAL STATEMENTS - Years Ended December 31, 2013 and 2012 (1)SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES (CONTINUED) Allowance for loan losses (continued) - Large groups of smaller balance homogeneous loans are collectively evaluated for impairment. Accordingly, the Bank does not separately identify individual consumer loans for impairment disclosures. Property, equipment and related depreciation - Property and equipment have been stated at cost. Depreciation has been principally computed by applying straight-line and declining-balance methods and is based on estimated useful lives of the assets. Income taxes - The Company files a consolidated federal income tax return with its subsidiaries. The income tax effect of timing differences in reporting transactions for financial reporting and income tax purposes is reflected in the financial statements as deferred income taxes. Deferred tax liabilities and assets are determined based on the difference between the financial statement and tax bases of assets and liabilities using enacted tax rates in effect for the year in which the differences are expected to reverse. A valuation allowance would be established to reduce deferred tax assets, if it is more likely than not, that all or some portion of a deferred tax asset will not be realized. The Company has analyzed the tax positions taken and has concluded that as of December 31, 2013 and 2012, there are no uncertain positions taken, or expected to be taken, that would require recognition of an asset or liability or disclosure in the financial statements. A tax asset or liability would be recognized if the Company has taken an uncertain position that more likely than not would not be sustained upon examination by taxing authorities. The Company is subject to routine audits by taxing jurisdictions; however, there are currently no audits for any tax periods in progress. The Company believes it is no longer subject to income tax examinations for years prior to 2008. However, tax years prior to 2008 remain subject to examination by certain states. The Company does not believe it likely that changes will occur within the next fiscal year that will have a material impact on the financial statements. Advertising costs - The Company expenses non-direct response advertising costs as they are incurred. Fair value measurement - The definition of fair value focuses on the exit price (i.e., the price that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date) not the entry price (i.e., the price that would be paid to acquire the asset or received to assume the liability at the measurement date). Fair value is a market-based measurement; not an entity-specific measurement. Therefore, the fair value measurement should be determined based on the assumptions that market participants would use in pricing the asset or liability. 11 PEOPLES SERVICE COMPANY AND SUBSIDIARIES NOTES TO CONSOLIDATED FINANCIAL STATEMENTS - Years Ended December 31, 2013 and 2012 (1)SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES (CONTINUED) Loan origination fees - The Bank credits fees for originating loans to income at the time a loan is closed, and charges direct loan origination costs to expense in the period they are incurred. The amortization of loan origination fees charged by the bank would approximate the amortized direct costs of underwriting and closing loans. As a result, the items to which ASC Topic 310-20, “Nonrefundable Fees and Other Costs,” apply are immaterial to the Company’s consolidated financial statements, and the provisions of ASC Topic 310-20 have not been adopted. Comprehensive income - Accounting principles generally require that recognized revenue, expenses, gains and losses be included in net income. Certain changes in assets and liabilities are reported as a separate component of the equity section of the balance sheet and such items, along with net income, are components of comprehensive income. The balance of the Company’s accumulated other comprehensive income is made up of unrealized gains and losses on available-for-sale securities. (2)SECURITIES The carrying amounts of securities available-for-sale as shown in the consolidated statements of financial condition, and their approximate market values were as follows: December 31, 2013 Estimated Amortized Gross Unrealized Fair Cost Gains Losses Value Equity securities $ $
